Citation Nr: 0013881	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran retired from the United States Army in May 1970 
with over 20 years of active service.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in August 1998 and the immediate cause 
his death was metastatic adenocarcinoma of the esophagus.    

2.  Metastatic adenocarcinoma of the esophagus is not listed 
as a disease that may be presumptively service-connected 
based on exposure to Agent Orange.

3.  The appellant has not presented competent medical 
evidence that would establish or suggest a possible nexus or 
relationship between the veteran's fatal adenocarcinoma of 
the esophagus and his military service and/or any exposure to 
Agent Orange that he might have had during his military 
service.   

4.   The appellant's claim for service connection for the 
cause of the veteran's death is not plausible or capable of 
substantiation.  



CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.309(e), 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse, children, or parents of a veteran who dies 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991).   

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability "was either the principal 
or a contributory cause of death." 38 C.F.R. § 3.312(a) 
(1999). 

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a degree of 
10 percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).

A service-connected disability will be considered as the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b) (1999).   

A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death." 38 C.F.R. § 
3.312(c)(1) (1999). See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  
38 C.F.R. § 3.312 (1999). 

Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).   As noted above, in the case of certain 
chronic diseases, such as malignant tumors (i.e. 
adenocarcinoma of the esophagus), service connection may be 
granted if the tumor is shown to have been present to a 
degree of 10 percent or more within one year of the veteran's 
final separation from active duty.  38 C.F.R. § 3.307, 3.309 
(1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (1999). (This requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991)).  
However, this provision is clearly not applicable to this 
appeal since the veteran was not service connected for any 
particular disability during his lifetime.

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  

The law provides that a claimant has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim has been defined as "a plausible 
claim, one that is meritorious on its own or capable of 
substantiation." Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. at 81; see also 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  If the appellant 
has not presented a well-grounded claim, then the appeal 
fails as to that claim, and the Board and/or the VA is not 
obligated under 38 U.S.C.A. § 5107(a) to assist her any 
further in the development of that claim. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence that the claim is 
"plausible" or "possible" is required for the claim to be 
well grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The appellant cannot 
meet her initial burden under 38 U.S.C.A. § 5107(a) simply by 
relying on her own opinion as to medical causation as lay 
persons are not competent to offer medical opinions. 
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) and Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

In order for a claim for service connection to be well 
grounded, there must be competent (medical) evidence of 
current disability, evidence (medical or in certain 
circumstances lay evidence) of the incurrence or aggravation 
of a disease or injury during service, and competent evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Again, the evidence needed to establish 
service connection for any particular disability,  must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause or symptoms during service, a competent opinion of a 
medical professional is required.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated after service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The appellant does not allege, nor does the evidence of 
record establish, that the veteran should have been service 
connected, on either a direct, or secondary basis for the 
adenocarcinoma of the esophagus that caused his death. There 
is no medical evidence associated with the claims file which 
renders plausible a claim for service connection based on the 
theory that either of these conditions developed during the 
veteran's service or within one year thereafter.  Moreover, 
the record lacks evidence of a nexus, or link, between 
adenocarcinoma of the esophagus and the veteran's active 
service.  No medical or competent opinions have been 
submitted which would tend to suggest even the possibility of 
a relationship between the veteran's fatal condition and an 
event in active service.  

The appellant has specifically argued that the veteran was 
exposed to Agent Orange while serving on active duty in 
Vietnam, and that the esophageal cancer that was listed in 
the Certificate of Death as the cause of his death was a 
direct result of this exposure.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, such as Agent Orange 
during active military, naval or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx or trachea) 
and soft-tissue sarcoma.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the Vietnam 
era.  Id.; see also McCartt v. West, 12 Vet. App. 164, 168 
(1999).

A review of the list of diseases which may be presumptively 
service-connected under 38 C.F.R. § 3.309(e) reveals that 
cancer of the esophagus is not included among the listed 
disorders.  Therefore, the appellant is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that the veteran (1) was exposed to 
Agent Orange in service and (2) that the veteran's cancer of 
the esophagus was related to such exposure.

The only evidence contained in the claims file which would 
tend to establish that the veteran's cancer of the esophagus 
was related to exposure to Agent Orange in service is the 
appellant's own contentions, as set forth in various 
correspondence received by VA.  However, as the appellant has 
not been shown to be a medical expert, she is not qualified 
to express an authoritative and probative or competent 
opinion regarding any medical causation of the cancer that 
led to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74 and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and Agent Orange exposure, her 
claim for service connection for the cause of the veteran's 
death must be denied as not well-grounded.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the appellant's claim.  See Epps, supra; 
Morton v. West, 12 Vet. App. 477, 485-486 (1999) and Grivois 
v. Brown, 6 Vet. App. 136, 139-140 (1994).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69. VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that if obtained might show: (1) 
that the veteran's cancer of the esophagus is (a) connected 
to any disease or injury during service, or (b) was caused or 
aggravated by a service-connected disability or, (2) that the 
veteran's cause of death was due to exposure to Agent Orange.  
The appellant has been advised of her right to submit medical 
records in support of the claim and based on the information 
provided to her, it is evident that she knows what type of 
evidence is needed to establish the benefit that she seeks.   
In any event, nothing in the record suggests the existence of 
any additional evidence that might well ground the claim.  In 
this respect, the Board is satisfied that the obligation to 
assist imposed upon the VA has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation to assist 
claimant in filing a claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  As the record 
currently stands, it is not shown that additional relevant 
evidence exists that has not already been associated with the 
claims file.


ORDER

Evidence of a well-grounded claim having not been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

